Exhibit 10.3



Graphic [wlms-20200930ex103ae7c86001.jpg]

Williams Industrial Services Group Inc.





October 10, 2018







Matthew Petrizzo



Williams Industrial Services Group Inc.



Point Pleasant Beach, NJ 08742







Sent via emai to: petrizzo2@gmail.com





Dear Matt:



On behalf of Williams Industrial Service Group Inc. (the “Company”), I am
pleased to offer you the position of Senior Vice President, Operations--Energy
and Industrial within our organization. We look forward to you working with us
to achieve continued success for the Company. In this position, you will report
directly to me.



The details of our employment offer are outlined below:



Start Date:

November 5, 2018





Location:

Tucker, GA





Annual Base Salary:

$300,000





Short-Term Incentive:

You shall be eligible to participate in the Company’s short-term incentive
(“STI”) program. Your “target” STI opportunity shall be 50% of your annual base
salary, with a maximum of 100% of your annual base salary. Performance under the
2018 STI program shall be prorated based on the effective date of this letter
(the “Start Date”). Your payment under the STI program shall be based on the
extent to which certain predetermined performance objectives established by the
Company have been achieved for that year. Performance objectives will include a
mix of Company-wide financial goals and non-financial goals. You must be
actively employed by the Company at the time of the payout to be eligible for a
STI payment for any fiscal year.



1 | P a g e

--------------------------------------------------------------------------------

Graphic [wlms-20200930ex103ae7c86002.jpg]

Williams Industrial Services Group Inc.





Long Term Incentive:

For 2018, you shall be granted an award of 100,000 restricted share units of the
Company’s common stock, 50% of which shall be subject to time-based vesting
conditions and 50% of which shall be subject to performance-based vesting
conditions. Time-based awards shall vest in three equal ratable tranches on
March 31, 2019, March 31, 2020, and March 31, 2021 given your continued
employment with the Company. Performance-based awards are subject to vesting
upon achievement of a trading price per share greater than or equal to $5.00 for
any period of 30 consecutive trading days before June 30, 2021.





Relocation/Travel Expenses:

The Company shall allow you to submit reimbursement for reasonable expenses
incurred in traveling to and from the Atlanta area, including rental cars, meals
and hotels, consistent with applicable Company policies and procedures. The
parties will discuss by October 31, 2019 whether to have you maintain an
apartment in, or relocate permanently to, the Atlanta area. In the event of a
permanent relocation, the Company shall offer you its standard relocation
package for executive level employees then in effect. Alternatively, the Company
shall reimburse you for your reasonable expenses in renting an apartment in the
Atlanta, GA area, the related utilities, and renting furnishings for such
apartment, in each case as approved.





Vacation:

You will be eligible to begin accruing four (4) weeks of vacation upon your
Start Date.





Benefits:

As a full-time employee, you shall be eligible to participate in all welfare,
perquisites, insurance, retirement and other benefit plans, practices, policies
and programs, maintained by the Company and its, in each case as amended from
time to time. In this regard, the Company has contracted with BlueCross
BlueShield for medical/dental, Eyemed for vision and Wageworks for guaranteed
group and employee voluntary life coverage as well as Short Term and Long Term
Disability, WageWorks for our Health and Dependent Care flexible account
administration, and Fidelity for our Retirement Savings Plan. We have included a
summary of the Company’s benefits guide with this letter.







The Company offers a 50% match on your own deferrals up to 8% under the
Retirement Savings Plan. The maximum match is 4%. You shall be eligible to
participate in the Company’s Retirement Savings Plan immediately upon hire. You
shall be eligible for the Company



2 | P a g e

--------------------------------------------------------------------------------

Graphic [wlms-20200930ex103ae7c86002.jpg]

Williams Industrial Services Group Inc.





match on the first paycheck of the first calendar quarter, following 6 months of
employment.





Severance:

Your severance arrangement shall equal continued annual base salary for a 6
month period in the event that your employment is terminated without “Cause”, as
defined below, within 6 months of the Start Date. Should your employment
terminate without Cause any time after 6 months of employment of the Start Date,
you shall receive continued annual base salary for a 12 month period. You shall
also receive your earned STI payout for the prior fiscal year, if not yet paid.
If you are terminated without Cause on or after April 1 of a year, you will be
paid a pro-rated STI for the year of termination, based on the company’s final
performance against plan.







In addition, should your employment terminate without Cause within 6 months of
the Start Date, the Company shall subsidize the cost of your Medical and Dental
Employee and Employer Premiums for 6 months, less applicable taxes. Should your
employment terminate without Cause after 6 months of employment of the Start
Date, the Company shall subsidize the cost of your Medical and Dental Employee
and Employer Premiums for 12 months, less applicable taxes. You shall also
accelerate vesting in outstanding equity on a pro-rata basis, given that your
employment is terminated without Cause.







Should your employment terminate due to a Change in Control (as defined in our
Long-Term Incentive Plan), you shall receive continued annual base salary for a
12 month period. The Company shall also subsidize the cost of your Medical and
Dental Employee and Employer Premiums for 12 months, less applicable taxes,
along with a target STI payout without pro-ration. You shall also fully vest in
all outstanding equity, without pro-ration, with any performance objectives
deemed satisfied at the target level.



For purposes of this letter, “Cause” as a reason for the termination of your
employment means (a) your continued failure to meet deadlines or perform
substantially your duties with the Company or any of its affiliates or your
disregard of the directives of your supervisor (in each case other than any such
failure resulting from any medically determined physical or mental impairment);
(b) willful material misrepresentation at any time by you to the Company or an
affiliate; (c) your commission of any act of fraud, misappropriation or
embezzlement against or in connection with the Company or any of its affiliates
or their respective businesses or operations; (d) your conviction, guilty plea
or plea of nolo contendere for any crime involving dishonesty or for any felony;
(e) your material breach of any fiduciary duties of loyalty



3 | P a g e

--------------------------------------------------------------------------------

Graphic [wlms-20200930ex103ae7c86002.jpg]

Williams Industrial Services Group Inc.





or care to the Company or any of its affiliates or your material violation of
the Company’s Code of Business Conduct and Ethics or any other Company policy,
as the same may be amended from time to time; (f) your illegal conduct, gross
misconduct, gross insubordination or gross negligence that is materially and
demonstrably injurious to the Company’s business or financial condition; (g)
excessive absenteeism; or (h) your breach of your obligations under the
provisions of any separately executed agreements with the Company or an
affiliate, the terms of which restrict (i) your ability to solicit customers of
the Company or an affiliate, (ii) your ability to solicit employees of the
Company or an affiliate, (iii) your ability to use or disclose confidential
information or trade secrets of the Company or an affiliate, or (iv) the
ownership of works.



Your employment with the Company is contingent on the receipt of a favorable
drug screening and background check, which includes a criminal check and
confirmation of references.



As a condition of your employment and continued employment at the Company, you
are and will be required at all times to comply with the Company’s policies and
rules, including, but not limited to the policies and rules regarding trade
secrets, intellectual property, confidential information, the non- solicitation
of employees, non-competition restrictions and the Company’s Code of Business
Conduct and Ethics. In this regard, this offer of employment is contingent upon
you signing a non-solicit agreement in a form to be provided by the Company, on
or prior to your Start Date. The post-employment term of such non-solicit
agreement shall be limited to no longer than twelve (12) months and the
restrictions on soliciting customers shall generally apply only to those
customers you had material contact with during your employment with the Company.



You have represented to us that you do not have a non-compete or a
non-solicitation agreement (customers, employees or both) with a current or
former employer. The Company is relying on that representation in making this
offer of employment to you. In the event that this representation is untrue, or
in the event that you have mistakenly advised the Company regarding your
obligations to your prior employer, the Company reserves the right to revoke or
rescind this offer, and to terminate your employment if you have already become
employed at the Company, without penalty. As a condition of your employment at
the Company, you are required, at all times, to not use or disclose the
confidential and/or proprietary information of your prior employer.



The Company is excited about you joining us and looks forward to a beneficial
and productive relationship. Nevertheless, please note that this offer letter is
not a contract of employment for any specific or minimum term and that the
employment the Company offers you is terminable at will. This means that our
employment relationship is voluntary and based on mutual consent. You may resign
your employment and the Company likewise may terminate your employment, at any
time, for any reason, with or without cause or notice. Any prior oral or written
representations to the contrary are void.



Once again, I am pleased to extend this offer of employment. Should you have any
questions regarding your employment with the Company, please do not hesitate to
contact me.



4 | P a g e

--------------------------------------------------------------------------------

Graphic [wlms-20200930ex103ae7c86002.jpg]

Williams Industrial Services Group Inc.





Sincerely,







/s/ Tracy D. Pagliara







Tracy D. Pagliara



President and CEO







By signing below, I accept the employment offer as set forth above and represent
and warrant to the Company as follows:



I am not a party to any non-compete or a non-solicitation agreement (customers,
employees or both) with a current or former employer and I understand and
acknowledge that the Company is relying on that representation in making this
offer of employment to me.



I have disclosed to the Company in writing all material threatened, pending, or
actual claims against me that are unresolved and still outstanding as of the
Start Date, in each case of which I am aware, resulting or arising from my
service with my current employer (or any other previous employer) or my
membership on any boards of directors.



I consent and acknowledge the need for a drug screening and background check,
which includes a criminal check and confirmation of references.



I understand and acknowledge that this offer is for a full-time regular position
and that no other outside employment will pose a conflict or interfere with my
ability to fulfill the job responsibilities as required.



I understand and acknowledge the details of this agreement.



/s/ Matt J Petrizzo

    

10/11/18

Matt Petrizzo



Date



5 | P a g e

--------------------------------------------------------------------------------